THE executor of A. gave bond with surety conditioned for the performance of his duty. In 1846, and after the execur J tor’s death, the administratrix of the surety was sued, on said bond, for a devastavit committed by the executor. The suit was brought in the name of the state, on the relation of the administrator de bonis non of A. Held, that the suit would not lie on the relation of the administrator de bonis non. Anthony v. M‘Call, 3 Blackf. 86.— Young v. Kimball (ante, 167). — R. S. 1843, p. 544 (1).

(1) But see the statute of 1849 respecting the authority of administrators de bonis non as to such bonds as that mentioned in the text. Acts of 1849, p. 53.